DETAILED ACTION
Claims 1-3, 5-7, 9, 11-14, and 17-24 are pending; claims 2-3, 5, 9, 13, 17-24 stand withdrawn.
Claims 1, 6-7, 11-12, and 14 are present for Examination and the subject of the Office Action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
 
Priority
The instant application, filed April 21, 2016 and having 1 RCE-type filing therein is a national stage entry of PCT/JP2014/079513, with an international filing date of October 30, 2014 and claims foreign priority to 2013-227048, filed October 31, 2013 and to 2014-184172, filed September 10, 2014.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on July 1, 2020, August 7, 2020, September 30, 2020, October 12, 2020, December 15, 2020, and February 18, 2021, are in 

Claim Rejections - 35 USC § 103
(Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. US 2002/0115589 A1 published August 22, 2002, in view of Laping et al. Molecular Pharmacology 2002, Vol. 62, No 1, 58, Nakamura et al. US 2010/0087486 A1, Fleenor et al. US .
Claim 1 is generally directed towards a method of treating a disease, disorder or condition, said method comprising a step of administering an effective amount of a means for inhibiting TGF-β signal to a subject in need thereof that has a disease, disorder, or condition associated with transforming growth factor-β (TGF-β) induced endoplasmic reticulum (ER) stress in a corneal endothelium, thereby treating the disease, disorder, or condition in the subject, wherein the disease, disorder or condition is related to Fuchs' endothelial corneal dystrophy.
The Nixon reference is used to provide a background knowledge of the TGF-β pathway in ocular disease.
Nixon teaches [0001] an invention related to the field of ophthalmology. In particular, the invention involves the use of inhibitors or sequesterants of transforming growth factor-beta ("TGF-β"), including the three known isoforms of this molecule occurring in man, to ameliorate various ocular pathologies. More specifically, the compositions and methods are useful in treating glaucoma, proliferative vitreal retinopathy, secondary cataract, corneal haze from post-PRK or anterior chamber surgery, and to suppress scar formation resulting from glaucoma filtration surgery.
Nixon states [0010] TGF-β levels in the eye are also known to increase during the course of proliferative vitreoretinopathy (PVR), a disease prevalent in diabetics. TGF-β is thought to play an important role in the progression of this disease by stimulating extracellular matrix (ECM) synthesis, eventually giving rise to pathogenesis associated with hyperproliferation of intravitreal membranes. By sequestering the TGF-β both endogenously synthesized and that secreted by invading macrophages and neutrophils, one might prevent the retinal damage induced by aberrant fibroplasia and ECM which provides a platform for neovascularization. [0011] In summary, the action of TGF-β has been implicated in several ocular pathologies including glaucoma/ocular hypertension, glaucoma filtration surgery bleb failure, secondary cataract, corneal haze and PVR. Therefore, what is needed is a pharmaceutical therapy that would modulate TGF-β in the eye, thereby ameliorating ocular pathologies associated with TGF-β.
Nixon teaches using pharmaceutical therapy, [0016] The present invention provides compositions of blockers, inhibitors, sequesterants or neutralizers of TGF-β and their corresponding methods in treating TGF-β mediated ocular pathologies.
Nixon states [0019] there are numerous ways in which TGF-β can be modulated. TGF-β activity may be inhibited by an antagonist directed to the TGF-β receptors. TGF-β activity may be inhibited by binding TGF-β with normal extracellular components. TGF-β may also be "sequestered," i.e. tightly bound, and therefore made inactive, by proteins with high affinity for TGF-β. As used herein, the term "TGF-β modulators" refers to one or more compound(s), protein(s), or combination which neutralizes or diminishes the pathological effect of TGF-β in the eye.
Therefore one would conclude that Nixon teaches TGF-β can be modulated by molecules that inhibit TGF-β activity by an antagonist directed to the TGF-β and that these molecules would therefore treat conditions, including glaucoma.
Laping shows TGF-β is inhibited by SB-431542 (the instantly claimed compound in claim 7). Laping shows this in Figure 6 that SB-431542 is a potent inhibitor of TGF-β.
Having this background knowledge one can they look deeper into the art to look for more references that look at ocular pathology, TGF-β, and SB-431542.
Nakamura is generally drawn to compositions for treating corneal haze and subconjunctival scarring that may occur after ocular surgery by administering an ALK-5 inhibitor (SB-431542, also known by Laping to be a potent inhibitor of TGF-β). Nakamura clearly teaches administration to a subject and even teach administration directly to the eye. The subjects of Nakamura would be in need of preventing a reduction of corneal opacity. In addition to Nakamura, Fleenor also teaches using ALK-5 inhibitors (including SB-431542, also known by Laping to be a potent inhibitor of TGF-β) to reduce intraocular pressure and treat glaucoma. Both references specifically teach SB-431542 and subjects with glaucoma would be in need of preventing reduction in corneal endothelial density.  Both Nakamura and Fleenor teach using SB-431542 to treat eye conditions and it would have been obvious to the skilled artisan at the time of the invention to treat a patient with glaucoma or one with recent ocular surgery with SB-431542. This administration would necessarily result in preventing reduction of corneal endothelial density because the same method, i.e. administration of the same composition to the same patient, must necessarily have the same effects regardless of whether the prior art has the same reason for performing the method or measures the same properties or results as applicant.  SB-431542 has been shown by both Nakamura and Fleenor as being effective to treat ocular conditions and there is a reasonable expectation of success in using it to prevent scaring after surgery. 
Specifically, Nakamura teaches using ALK-5 inhibitors to prevent scarring after glaucoma filtration surgery (Abstract, Nakamura). They specifically teach that ALK-5 is part of the TGF-β signaling pathway and that TGF-β is a mediator of wound healing responses and causes corneal haze (Page 1, [0015-0016], Nakamura) 
Nakamura and Fleenor do not specifically mention Fuchs corneal dystrophy, and they do not mention a disease, disorder or condition related to Fuchs' endothelial corneal dystrophy per se. However, Amin teaches corneal haze (discussed by Nakamura) is a symptom for subjects with Fuchs dystrophy (see pg. 1). Similarly, Elhalis teaches corneal haze/opacity is caused in Fuchs dystrophy because of deposition of extracellular matrix in the form of guttae (abstract, pg. 2 section B). Usui teaches ECM production in corneal endothelial cells is regulated by TGF-β (abstract). In light of these teachings, it would have been obvious to an artisan to administer SB-431542 to patients with Fuchs corneal dystrophy because Amin/Elhalis teach corneal haze is a symptom for patients with Fuchs corneal dystrophy and Nakamura/Fleenor teach that SB-431542 can be administered to the eyes of subjects to reduce corneal haze. Since, it was known in the prior art that ECM deposition is regulated by TGF-β in corneal endothelial cells (see Usui), the methods of Nakamura/Fleenor/Amin/Elhalis would inherently teach that the administration of TGF-β inhibitors (SB-431542) would affect a disease, disorder or condition related to Fuchs' endothelial corneal dystrophy as recited in claim 1 (corneal haze).
A person of ordinary skill in the art would have a reasonable expectation of success in using SB-431542 in the treatment of corneal haze, as the art teaches that molecules that inhibit TGF-β generally will be effective in treating the disease. Since the mechanism was known, using the molecule (SB-431542) that attacks the known pathway would be expected to give a similar result as the pathway is important to success on a molecular level. Therefore the instant invention was prima facie obvious at the time of filing.
Response to Arguments: Applicant’s arguments all hinge on the subject to be treated. Applicant’s claim states, “a subject in need thereof that has a disease, disorder, or condition associated with transforming growth factor-β (TGF-β) induced endoplasmic reticulum (ER) stress in a corneal endothelium, thereby treating the disease, disorder, or condition in the subject, wherein the disease, disorder or condition is related to Fuchs' endothelial corneal dystrophy.”
The rejection is based on treating corneal haze in a patient with Fuchs' endothelial corneal dystrophy (FECD) by administering SB-431542 being obvious. The rejection simply requires corneal haze in a patient with FECD to meet the limitations:
“a disease, disorder, or condition associated with transforming growth factor-β (TGF-β) induced endoplasmic reticulum (ER) stress in a corneal endothelium;” and
“wherein the disease, disorder or condition is related to Fuchs' endothelial corneal dystrophy.”
Applicant’s claim doesn’t provide the grounds for the arguments made and therefore seem misplaced. Applicant continues to state that the rejection fails to show treating FECD associated with TGF-β induced ER stress in a corneal endothelium. This however is a much narrower embodiment than the claim. The claim requires a disease, disorder, or condition associated with transforming growth factor-β (TGF-β) induced endoplasmic reticulum (ER) stress in a corneal endothelium. The claim requires the disease, disorder or condition is related to Fuchs' endothelial corneal dystrophy. 
Applicant states that “there are subtypes of FECD and that the claimed subtype, i.e., the subtype associated with ER stress, is different than the subtype associated with the extracellular matrix.” However the claim does not require the patient have a subtype of FECD associated with ER stress. Moreover, Applicant has not shown this (subtype) to be a diagnosable and differentiated/distinguished in the art or in the Specification. As such treating the corneal haze in a patient with FECD is within the scope of the claim. Applicant would need to provide evidence showing there is a subtype, and then Applicant would have to limit the claim to this subtype in order for the argument to be relevant. At present, this is not the case, and the rejection is maintained.  

Double Patenting
(Maintained)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, 11-12, 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of copending Application No. 14/907,881.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘881 application recite methods of treating or preventing eye diseases by administration of TGF-β inhibitors. Both the instant claims and those of the ‘881 application recite the same inhibitor, the elected species (also known as SB-431542) and both recite treatment of conditions where the damage is in the corneal endothelium including treating Fuchs’ corneal endothelial dystrophy (instant claim 4-5 and claim 2-3 of the ‘881 patent). Thus the claimed invention is not distinct from the invention disclosed in 14/907,881 and that application would anticipate the claimed compositions. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/            Examiner, Art Unit 1629     


/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629